Citation Nr: 0706953	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-28 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
traumatic injury, left ear, neck, right shoulder, and back, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

4.  Entitlement to service connection for facial asymmetry.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for numbness, fingers 
of the right hand.  

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
arthritis, cervical and lumbar spines.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
July 1955.  

The issues of entitlement to an increased rating for 
residuals, traumatic injury, left ear, neck, right shoulder 
and back, rated as 10 percent disabling, whether new and 
material evidence has been submitted to reopen the claims of 
service connection for numbness, finger of the right hand and 
service connection for degenerative arthritis, cervical and 
lumbar spine, being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran complained of daily headaches.  He had a 
normal MRI in February 2002.  

2.  The veteran's headaches are due to brain trauma and there 
is no diagnosis of multi-infarct dementia.  

3.  Results of the July 2002 VA audiometric examination 
correspond to a Level VI hearing in the left ear.  The 
veteran is not service-connected for the right ear.

4.  There is no competent medical evidence showing that the 
veteran has facial asymmetry which is related to service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, Diagnostic Code 8045, 9304 
(2006).  

2.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

3.  Facial asymmetry was not incurred in or aggravated during 
active service and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (west 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in June 2002 and 
November 2002, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection and 
increased rating claims.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claims.  This was accomplished in this 
case and proper VA notice and process, was performed as to 
the claims.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claims on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing but 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Ratings 

Service connection for headaches and left ear hearing loss 
was granted by Board decision of April 1995.  The decision 
was effectuated by rating decision of May 1995.  A 10 percent 
rating was assigned for headaches, effective, September 1990, 
and a noncompensable rating for left ear hearing loss was 
also assigned effective September 1990.  These evaluations 
have been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

a.  Headaches 

The veteran's headaches have been evaluated as 10 percent 
disabling, under the provisions of 38 C.F.R. § 4.124a, DC 
8045.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2005).

Diagnostic Code 8045 applies specifically to brain disease 
due to trauma.  

Under Diagnostic Code 8045, brain disease due to trauma, 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptoms of brain trauma, will 
be rated as 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

In October 2001, the veteran was diagnosed as having chronic 
headaches.  The veteran was seen in the VA neurology clinic 
in November 2001.  He gave a history of chronic headaches 
following a right occipital injury in 1954.  The headaches 
were initially very tense, associated with lacrimation and 
nausea.  He was treated in the past with Darvon and 
amitriptyline, but had not been compliant with medications.  
More recently, his headaches had been daily dull headaches 
beginning in the morning hours and occasionally, once every 
several weeks per month, he may have had a severe headache 
lasting one to two days.  The headaches improved by sleeping.  
He took ibuprofen, 800 mg., occasionally, for severe 
headaches, but did not like to take medication otherwise.  
The veteran was scheduled for a MRI for his headaches.  

In February 2002, the veteran underwent a VA MRI examination.  
The findings were negative.   

After reviewing the evidence of record, under Diagnostic Code 
8045, the veteran warrants no more than 10 percent for 
headaches.  The veteran has headaches since he was crushed 
between an army truck and trailer in service.  In order for 
him to warrant more than a 10 percent rating due to brain 
disease due to trauma, he would have to have a diagnosis of 
multi-fact dementia associated with brain trauma.  That has 
not been shown in the evidence of record.  His MRI was not 
abnormal.  Therefore, the veteran warrants no more than the 
already established 10 percent rating for headaches, most 
likely aligned with brain trauma from the motor vehicle 
accident sustained in service.  




b. Left ear hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The veteran was diagnosed with hearing loss in 1995which had 
its onset during service.  

The veteran underwent a VA audiology examination in 
June 2002.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
60
65
70
70






Average pure tone thresholds were 66 in the left ear.  Speech 
recognition ability was 68 percent in the left ear.  

"Percentage Evaluations for Hearing Impairment," is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect.  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
§ 3.383 of this chapter.  38 C.F.R. § 4.85(e)(f).  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 68 to 74, the resulting 
numeric designation for the left ear is level VI.  Level VI 
hearing acuity for the left ear combined with level I hearing 
acuity for the right nonservice connected ear equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Application of Table VIA results in a lower numeric 
designation.  Thus, a compensable rating using Table VIA is 
not warranted.

Under the foregoing circumstances, there is no basis for 
assignment of a compensable evaluation.  This rating has not 
changed throughout the rating period.  The veteran claims he 
experiences difficulty hearing.  Assignment of a specific 
disability evaluation for hearing loss is achieved by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Unfortunately, his assertions cannot be considered in 
evaluation his current hearing loss.

Based on the foregoing, a compensable rating for left ear 
hearing loss is not warranted.  


III. Facial asymmetry

The veteran asserts that he has facial asymmetry as a result 
of service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

After a thorough review of the entire record, service 
connection is not warranted for facial asymmetry.  

At the outset, service medical records show the veteran was 
crushed between an army truck and trailer in service.  He had 
an external laceration of the auditory canal of the left ear.  
There are no findings, treatment, or diagnoses for facial 
asymmetry in service.  

Since service, the veteran underwent a VA November 2001 
neurology examination.  On physical examination, his cranial 
nerves examination showed clear facial asymmetry, with the 
left side of his face being somewhat smaller, and having a 
smaller opening of the palpebral fissure and a marked 
profound nasolabial fold.  He also had a tendency to speak 
with the left side of his mouth and to keep his left eye 
partially closed.  There was no medical evidence in service, 
or thereafter, that associated facial asymmetry with any 
event in service.  Absent medical evidence showing that the 
veteran had facial asymmetry in service or that his present 
facial asymmetry is due to service-connected disabilities, 
there is no basis upon which to award service connection.  
See 38 C.F.R. § 3.303, 3.310.  Therefore, service connection 
for facial asymmetry is not warranted.  


ORDER

An increased rating for headache is denied.  

A compensable rating for left ear hearing loss is denied.  

Service connection for facial asymmetry is denied.  


REMAND

Additional development is necessary in this case on appeal.  

The veteran asserts that his residuals, traumatic injury left 
ear, neck, right shoulder, and back are more severe than the 
current rating shows.  The veteran underwent a VA examination 
in June 2002.  The c-file was not available at the time of 
the examination.  The veteran's left ear disability was not 
evaluated.  It is important that the veteran's entire 
disability is evaluated in connection with this claim.  The 
veteran should be reexamined and his left ear disability, 
specifically should be evaluated.  

As for the veteran's claims for whether new and material 
evidence has been submitted to reopen the claim for service 
connection for numbness, fingers of the right hand, and 
service connection, degenerative arthritis of the cervical 
and lumbar spine, further development is also necessary.  The 
veteran's claims were previously denied by Board decision of 
April 1995.  In May 2002, the veteran attempted to reopen 
both claims for service connection.  In August 29, 2001, the 
regulations for new and material evidence were changed.  In 
the January 2003 rating decision and the September 2003 
statement of the case (SOC), the RO evaluated the claim under 
the regulations for finality in effect prior to 
August 29, 2001.  The regulations for new and material 
evidence in effect since that time should be used.  The 
claims should be reevaluated under the new finality 
regulations prior to final adjudication of this case.  

Additionally, with respect to the claims of whether new and 
material evidence has been presented to reopen the claims for 
service connection, the Board notes that in Kent. v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty to assist notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) which must be provided 
to a veteran who is petitioning to reopen a claim.  The Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The notice letter which was previously provided in 
this case does not meet these requirements.  In particular, 
the letter did not specify the particular element which was 
found insufficient in the previous decisions denying the 
claims.

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for new and 
material evidence for service connection 
claims on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The corrective notice letter must also 
describe the elements necessary to 
establish service connection, must explain 
the definition of new and material evidence 
(the revised definition), and must describe 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.

2.  The veteran should undergo a VA 
examination to evaluate his residuals, 
traumatic injury, left ear, neck, right 
shoulder and back.  The claims folder 
should be reviewed by the examiner prior to 
the examination of the veteran.  All 
indicated studies should be performed.  All 
findings should be reported in detail.  
Specifically, all scars associated with the 
traumatic injury to the left ear, neck, 
right shoulder and back should be 
identified.  If no scars are identified in 
a particular area this should be reported.  
The examiner should state whether the scars 
are superficial (one not associated with 
underlying soft tissue damage) or whether 
the scars are considered deep (associated 
with underlying soft tissue damage).  It 
should also be reported whether the scars 
cause any limitation of motion, pain, 
tenderness, or whether the scar is 
unstable.  A complete description of the 
scars should be reported, including the 
area covered, which should be described in 
square inches.

3.  Upon completion of the requested 
development above, the RO should 
readjudicate the claims for finality on 
appeal, under the criteria in effect since 
August 29, 2001.  Additionally, the claim 
for residuals, traumatic injury left ear, 
neck, right shoulder and back should be 
considered under the pre- and post-2002 
criteria for evaluating scars.  If any of 
the decisions are adverse to the appellant, 
he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth the 
applicable legal criteria pertinent to this 
appeal, and he should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


